URANIUM ENERGY CORP.


6100 Indian School Road NE, Suite 225, Albuquerque, New Mexico, U.S.A., 87110



______________________________________________________________________________



November 1, 2007

To:
Mr. MELVIN O. STAIRS, JR.
5670 Modesto Avenue NE
Albuquerque, New Mexico, U.S.A., 87110



Dear Mr. Stairs:



Re:

Agreement to purchase certain Assets
from Melvin O. Stairs, Jr. (the "Vendor" herein)
by Uranium Energy Corp. (the "Purchaser" herein)
(the Vendor and the Purchaser being, collectively, the "Parties" herein)


AGREEMENT TO PURCHASE ASSETS





          This letter will confirm our recent discussions and the intention of
each of Parties hereto to hereby enter into the terms and conditions of this
letter agreement (the "Agreement") for the acquisition by the above-referenced
Purchaser from the above-referenced Vendor (the "Purchase") of an undivided 100%
legal, beneficial and registered interest in and to a certain mineral
exploration claim which is represented by permit number 08-111678, which is
located at T7N R3E, Section 32, in Maricopa County, Arizona (the "Mineral
Claim"), together with a certain database containing various material
information respecting the subject Mineral Claim (the Mineral Claim and its
database being, collectively, the "Assets" under this Agreement). This letter is
not a letter of intent but a binding agreement imposing obligations on the
Parties and acknowledging that this Agreement supersedes and replaces all prior
agreements or understandings between the Parties hereto with respect to the
Assets.



1.         Agreement to Purchase the Assets.



1.1      Purchase and sale transaction. Subject to the terms and conditions
hereof and based upon the representations, warranties and covenants contained
hereinbelow, the Vendor hereby agrees to assign, sell and transfer at the
acceptance date, as set forth hereinbelow (the "Acceptance Date"), all of its
respective right, entitlement and interest in and to the Assets to the Purchaser
and the Purchaser agrees to purchase all of the Assets from the Vendor on the
terms and subject to the conditions contained in this Agreement.



1.2      Purchase Price. The total purchase price for all of the Assets will be
satisfied by way of the payment by the Purchaser to the order and direction of
the Vendor of the following payments (each a "Purchase Price Payment") and the
following Mineral Claim maintenance payments (each a "Purchase Price Maintenance
Payment"); and the Purchase Price Payments and the Purchase Price Maintenance
Payments being, collectively, the "Purchase Price" herein) to the Vendor in the
following manner and at the following times after the Acceptance Date herein:



(a)        Purchase Price Payments: pay to the order and direction of the Vendor
the following Purchase Price Payments in the aggregate sum of U.S. $1,200,000.00
in the following manner and at the following times:



--------------------------------------------------------------------------------



- 2 -

(i)        an initial and non-refundable Purchase Price Payment of U.S.
$10,000.00 immediately upon the Acceptance Date of this Agreement by each of the
Parties hereto;



(ii)       a further and non-refundable Purchase Price Payment of U.S.
$95,000.00 on or before January 10, 2008;



(iii)      a further and non-refundable Purchase Price Payment of U.S.
$95,000.00 on or before August 15, 2008;



(iv)       a further and non-refundable Purchase Price Payment of U.S.
$100,000.00 on or before January 10, 2009;



(v)        a further and non-refundable Purchase Price Payment of U.S.
$100,000.00 on or before August 15, 2009;



(vi)       a further and non-refundable Purchase Price Payment of U.S.
$100,000.00 on or before January 10, 2010;



(vii)      a further and non-refundable Purchase Price Payment of U.S.
$100,000.00 on or before August 15, 2010;



(viii)     a further and non-refundable Purchase Price Payment of U.S.
$100,000.00 on or before January 10, 2011;



(ix)       a further and non-refundable Purchase Price Payment of U.S.
$100,000.00 on or before August 15, 2011;



(x)        a further and non-refundable Purchase Price Payment of U.S.
$100,000.00 on or before January 10, 2012;



(xi)       a further and non-refundable Purchase Price Payment of U.S.
$100,000.00 on or before August 15, 2012;



(xii)      a further and non-refundable Purchase Price Payment of U.S.
$100,000.00 on or before January 10, 2013; and



(xiii)     a final and non-refundable Purchase Price Payment of U.S. $100,000.00
on or before August 15, 2013; and



(b)        Purchase Price Maintenance Payments: pay, or cause to be paid, all
outstanding, existing and future underlying regulatory and governmental fees,
payments and assessment work required to keep the Mineral Claim interests
comprising the Assets in good standing during the continuance of this Agreement
and prior to the Purchaser's satisfaction of the entire Purchase Price
consideration hereunder and including, without limitation, all permitting costs,
transfer fees and any reclamation costs associated in any manner with the
Mineral Claim interests comprising the Assets.



1.3      Grant of Security Interest over the Assets until payment in full of the
Purchase Price. As an inducement for the Vendor to transfer its interest in and
to the Assets to the Purchaser at the "Closing" (as hereinafter determined) and
prior to due and complete payment by the Purchaser to the Vendor of all Purchase
Price consideration under this Agreement, and in order to secure the complete
and timely payment, performance and discharge in full, as the case may be, of
all of the Purchase Price obligations of the Purchaser to the Vendor under this
Agreement, the Purchaser hereby unconditionally and irrevocably pledges, grants
and hypothecates to the Vendor a security interest in and to, a lien upon and a
right of set-off against all of its respective right, title and interest of
whatsoever kind and nature in and to the acquired Assets (collectively, the
"Security Interest"); provided, however, that such Security Interest shall not
exceed the Purchase Price hereunder.



--------------------------------------------------------------------------------



- 3 -



          In this regard the Parties hereby acknowledge and agree that prior to,
however, to be executed commensurate with the Closing herein, the Vendor's
counsel shall prepare and provide the Purchaser and its counsel, at the Vendor's
cost, with a reasonable form of industry standard security agreement evidencing
the proposed Security Interest in and to the Assets being granted herein (the
"Security Agreement"); and which Security Agreement, upon execution at Closing,
the Purchaser hereby consents to the Vendor filing, again at the Vendor's cost,
as an appropriate financing statement under the Uniform Commercial Code of the
State of Arizona, together with such other necessary documents to be filed and
steps taken, to perfect the Security Interest in the State of Arizona and to
create in favor of the Vendor a valid, perfected and continuing perfected first
priority lien in the Assets until such time as the completion of the payment by
the Purchaser of all Purchase Price consideration under this Agreement; and
which registered financing statement, the Vendor agrees, will be removed by the
Vendor upon the completion of the payment by the Purchaser of all Purchase Price
consideration under this Agreement.



2.         Warranties, representations and covenants.



2.1      Warranties, representations and covenants by the Vendor. In order to
induce the Purchaser to enter into this Agreement, the Vendor hereby warrants
to, represents to and covenants with the Purchaser that, to the best of the
knowledge, information and belief of the Vendor herein, after making due
inquiry:



(a)        the Vendor has good and marketable title to, is the legal, registered
and beneficial owner of and owns and is in possession of all of the Assets free
and clear of all actual or threatened liens, charges, options, encumbrances,
voting agreements, voting trusts, demands, limitations and restrictions of any
nature whatsoever;



(b)        the Vendor has the power and capacity to own and dispose of the
Assets;



(c)        there are no claims of any nature whatsoever affecting the right of
the Vendor to transfer the Assets to the Purchaser and, without limiting the
generality of the foregoing, there are no claims or potential claims under any
relevant family relations legislation or other equivalent legislation affecting
the Assets;



(d)        the Vendor is authorized to hold the right to explore and develop
each of the Mineral Claim property interests comprising the Assets;



(e)        all permits and licenses covering the Mineral Claim property
interests comprising the Assets have been duly and validly issued pursuant to
applicable mining laws and are in good standing by the proper doing and filing
of assessment work and the payment of all fees, taxes and rentals in accordance
with the requirements of applicable mining laws and the performance of all other
actions necessary in that regard;



(f)        all conditions on and relating to the Mineral Claim property
interests comprising the Assets and the operations conducted thereon by or on
behalf of the Vendor are in compliance with all applicable laws, regulations or
orders and including, without limitation, all laws relating to environmental
matters, waste disposal and storage and reclamation;



--------------------------------------------------------------------------------



- 4 -



(g)        there are no outstanding orders or directions relating to
environmental matters requiring any work, repairs, construction or capital
expenditures with respect to any of the Mineral Claim property interests
comprising the Assets and the conduct of the operations related thereto, nor has
the Vendor received any notice of the same;



(h)        there is no adverse claim or challenge against or to the ownership of
or title to any of the Mineral Claim property interests comprising the Assets or
which may impede the development of any of the Mineral Claim property interests
comprising the Assets, nor, to the best of the knowledge, information and belief
of the Vendor, after having made due inquiry, is there any basis for any
potential claim or challenge, and, to the best of the knowledge, information and
belief of the Vendor, after having made due inquiry, no person has any royalty,
net profits or other interests whatsoever in any production from any of the
Mineral Claim property interests comprising the Assets;



(i)        there are no actions, suits, proceedings or investigations (whether
or not purportedly against or on behalf of the Vendor), pending or threatened,
which may affect, without limitation, the rights of the Vendor to transfer any
interest in and to the Mineral Claim property interests comprising the Assets to
the Purchaser at law or in equity, or before or by any federal, state,
provincial, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, and, without limitation,
there are no claims or potential claims under any relevant family relations
legislation or other equivalent legislation affecting any of the Mineral Claim
property interests comprising the Assets. In addition, the Vendor is not now
aware of any existing ground on which any such action, suit or proceeding might
be commenced with any reasonable likelihood of success;



(j)        this Agreement constitutes a legal, valid and binding obligation of
the Vendor, enforceable against the Vendor in accordance with its respective
terms, except as enforcement may be limited by laws of general application
affecting the rights of creditors;



(k)        the Vendor has the full authority and capacity required to enter into
this Agreement and to perform its respective obligations hereunder;



(l)        there is no basis for and there are no actions, suits, judgments,
investigations or proceedings outstanding or pending or, to the best of the
knowledge, information and belief of the Vendor, after making due inquiry,
threatened against or affecting the Assets at law or in equity or before or by
any federal, state, municipal or other governmental department, commission,
board, bureau or agency;



(m)        the Vendor is not in breach of any laws, ordinances, statutes,
regulations, by-laws, orders or decrees to which the Vendor is subject or which
apply to the Vendor;



(n)        no proceedings are pending for, and the Vendor is unaware of, any
basis for the institution of any proceedings leading to the placing of the
Vendor in bankruptcy or subject to any other laws governing the affairs of
insolvent persons;





--------------------------------------------------------------------------------



- 5 -



(o)        the making of this Agreement, the completion of the transactions
contemplated hereby and the performance of and compliance with the terms hereof
does not and will not:



(i)        conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any court or governmental authority, domestic or
foreign, to which either the Vendor or the Assets is subject, or constitute or
result in a default under any agreement, contract or commitment to which the
Vendor is a party; or



(ii)       give to any government or governmental authority, or any municipality
or any subdivision thereof, including any governmental department, commission,
bureau, board or administration agency, any right of termination, cancellation
or suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to the Vendor which is necessary or
desirable in connection with the ownership of the Assets; and



(p)        the Vendor has delivered to the Purchaser all information and
documentation within the Vendor's possession or control respecting the Assets
and including, without limitation, a copy of all permits, permit applications
and applications for exploration and exploitation rights, if any respecting any
of the Mineral Claim property interests comprising the Assets; and



(q)        the Vendor is not aware of any fact or circumstance which has not
been disclosed to the Purchaser which should be disclosed in order to prevent
the representations, warranties and covenants contained in this section from
being misleading or which would likely affect the decision of the Purchaser to
enter into this Agreement.



2.2      Warranties, representations and covenants by the Purchaser. In order to
induce the Vendor to enter into this Agreement, the Purchaser hereby warrants
to, represents to and covenants with the Vendor that, to the best of the
knowledge, information and belief of the Purchaser herein, after making due
inquiry:



(a)        the Purchaser is duly incorporated under the laws of its jurisdiction
of incorporation, is validly existing and is in good standing with respect to
all statutory filings required by the applicable corporate laws;



(b)        the Purchaser has the requisite power, authority and capacity to own
and use all of its business assets and to carry on its business as presently
conducted by it;



(c)        the Purchaser holds all licenses and permits required for the conduct
in the ordinary course of the operations of its business and for the uses to
which its business assets have been put and are in good standing, and such
conduct and uses are in compliance with all laws, zoning and other by-laws,
building and other restrictions, rules, regulations and ordinances applicable to
the Purchaser, and neither the execution and delivery of this Agreement nor the
completion of the transactions contemplated hereby will give any person the
right to terminate or cancel any said license or permit or affect such
compliance;



(d)        this Agreement constitutes a legal, valid and binding obligation of
the Purchaser, enforceable against the Purchaser in accordance with its
respective terms, except as enforcement may be limited by laws of general
application affecting the rights of creditors;





--------------------------------------------------------------------------------



- 6 -



(e)        there is no basis for and there are no actions, suits, judgments,
investigations or proceedings outstanding or pending or, to the best of the
knowledge, information and belief of the Purchaser, after making due inquiry,
threatened against or affecting the Purchaser at law or in equity or before or
by any federal, state, municipal or other governmental department, commission,
board, bureau or agency;



(f)        the Purchaser is not in breach of any laws, ordinances, statutes,
regulations, by-laws, orders or decrees to which it is subject or which apply to
it;



(g)        the making of this Agreement, the completion of the transactions
contemplated hereby and the performance of and compliance with the terms hereof
does not and will not:



(i)        conflict with or result in a breach of or violate any of the terms,
conditions or provisions of the constating documents of the Purchaser; or



(ii)       conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any court or governmental authority, domestic or
foreign, to which the Purchaser is subject, or constitute or result in a default
under any agreement, contract or commitment to which the Purchaser is a party;
and



(h)        the Purchaser is not aware of any fact or circumstance which has not
been disclosed to the Vendor which should be disclosed in order to prevent the
representations, warranties and covenants contained in this section from being
misleading or which would likely affect the decision of the Vendor to enter into
this Agreement.



2.3      Continuity of the representations, warranties and covenants. The
representations, warranties and covenants contained herein, or in any
certificates or documents delivered pursuant to the provisions of this Agreement
or in connection with the transactions contemplated hereby, will be true at and
as of the "Closing Date" (as hereinafter determined) as though such
representations, warranties and covenants were made at and as of such time.
Notwithstanding any investigations or inquiries made by either of the Parties or
by their respective professional advisors prior to the Closing Date, or the
waiver of any condition by any Party, the representations, warranties and
covenants contained herein shall survive the Closing Date and shall continue in
full force and effect for a period of three years from the Acceptance Date.



3.         Closing and events at and after Closing.



3.1      Closing and Closing Date. The closing (the "Closing") of the within
Purchase and delivery of the Assets, together with all of the transactions
contemplated by this Agreement, shall occur on the day which is 21 calendar days
following the Acceptance Date herein, or on such earlier or later Closing date
(the "Closing Date") as may be agreed to in advance and in writing by each of
the Parties hereto, and will be closed at the offices of the Purchaser, located
at 6100 Indian School Road NE, Suite 225, Albuquerque, New Mexico, U.S.A., at
2:00 p.m. (Albuquerque, New Mexico, U.S.A., time) on the Closing Date. If the
Closing Date has not occurred by November 30, 2007 this Agreement will be
terminated and unenforceable unless the Parties hereto agree in writing to grant
an extension of the Closing Date.





--------------------------------------------------------------------------------



- 7 -



3.2      Documents to be delivered by the Vendor prior to the Closing Date. Not
later than ten calendar days prior to the Closing Date the Vendor shall execute
and deliver or cause to be delivered to the Purchaser all such other documents,
resolutions and instruments as may be necessary, in the opinion of counsel for
the Purchaser, acting reasonably, to transfer all of the Assets to the Purchaser
free and clear of all liens, charges and encumbrances, and in particular
including, but not being limited to:



(a)        a copy of all documentation, information and records, in any form,
representing the Assets;



(b)        all documentation as may be necessary and as may be required by the
counsel for the Purchaser, acting reasonably, to ensure that an undivided 100%
legal, beneficial and registerable interest in and to the Assets has have been
duly transferred, assigned and is registerable in the name of and for the
benefit of the Purchaser under all applicable laws;



(c) all necessary deeds, conveyances, bills of sale, assurances, transfers,
assignments and consents, including all necessary consents and approvals, and
any other documents necessary or reasonably required to effectively transfer an
undivided 100% legal, beneficial and registerable interest in and to the Assets
to the Purchaser with good and marketable title, free and clear of all
mortgages, liens, charges, pledges, claims, security interests or encumbrances
whatsoever;



(d) a copy of the reasonable form of proposed industry standard Security
Agreement evidencing the proposed Security Interest in and to the Assets being
granted herein for review and approval by the Purchaser, acting reasonably;



(e) all necessary consents and approvals in writing to the completion of the
transactions contemplated herein and including, without limitation, all
regulatory approvals from any regulatory authorities having jurisdiction over
either the Vendor or any of the Assets;



(f) a certificate of the Vendor, dated as of the Closing Date, acceptable in
form to counsel for the Purchaser, acting reasonably, certifying that the
warranties, representations, covenants and agreements of the Vendor contained in
this Agreement are true and correct in all respects and will be true and correct
as of the Closing Date as if made by the Vendor on the Closing Date; and



(g) all such other documents and instruments as the Purchaser's counsel may
reasonably require.



3.3      Documents to be delivered by the Purchaser prior to the Closing Date.
Not later than ten calendar days prior to the Closing Date the Purchaser shall
execute and deliver or cause to be delivered to the Vendor all such documents,
resolutions and instruments as are necessary, in the opinion of counsel for the
Vendor, acting reasonably, to accept the transfer all of the Assets to the
Purchaser free and clear of all liens, charges and encumbrances save and except
for the Purchaser's granting to the Vendor of a Security Interest in and to the
Assets by way of the proposed Security Agreement as provided for herein.



3.4      Decision not to renew any permits or licenses covering the Mineral
Claim property interests. Should the Purchaser determine at anytime after the
Closing Date not to renew any permit or license covering any of the Mineral
Claim property interests comprising the Assets acquired herein, then the
Purchaser shall provide the Vendor with notice in writing of its desire to do so
at least 30 calendar days prior to its decision to do so. During such
30-calendar days' period the Purchaser shall furnish to the Vendor, and at no
cost to the Vendor, a copy of any material information and documentation
respecting said Mineral Claim property interests then compiled by and in the
possession of the Purchaser and including, without limitation, all reports,
maps, assay results and other relevant technical data respecting the same.



--------------------------------------------------------------------------------



- 8 -



3.5      Right of first refusal from the Vendor to the Purchaser respecting any
Holding. At any time prior to the earlier of either the payment of the entire
Purchase Price by the Vendor to the Purchaser in accordance with section "1.2"
hereinabove or the termination of this Agreement for any reason whatsoever the
Vendor hereby grants to the Purchaser a right of first refusal to acquire all or
any portion of any interest herein or to any uranium mineral property interest
which the Vendor may have an interest in at anytime and which the Vendor desires
to dispose of (herein, collectively, the "Holding"). If the Vendor receives a
bona fide offer to purchase from, or where a sale is solicited by the Vendor,
then upon settling the proposed terms thereof with a third party for the
purchase or sale of the Holding, the Vendor shall forthwith offer to sell the
Holding to the Purchaser. The offer to sell to the Purchaser shall be on the
same terms and conditions and of equivalent dollar value as those contained in
the offer to the third party; provided, however, that should the Parties fail to
agree upon a determination of the equivalent dollar value for any such offer,
such equivalent dollar value shall be determined finally by arbitration under
the provisions of section "5.3" hereinbelow. The Purchaser shall be entitled to
elect, by notice to the Vendor within 30 calendar days from the date of receipt
of the offer to sell, to acquire the Holding, on the same terms and conditions
as those set forth in the offer to the third party. If the Purchaser does not
exercise its right to acquire the Holding as aforesaid, the Vendor may, for a
period of 60 calendar days following the last date upon which the Purchaser
could have made the election hereinabove, dispose of the Holding, but only on
the same terms and conditions as set forth in that offer. Any transfer of all or
any part of the Vendor's interest herein shall be accompanied by the written
agreement of any such transferee to assume the obligations of the Vendor
hereunder respecting the Holding and to be bound by the terms and conditions
hereof.



4.         Disclosure.



4.1      Due diligence. Each Party may in a reasonable manner carry out such
investigations and due diligence as to the other Party, at all times subject to
the confidentiality provisions hereinbelow, as each Party deems necessary. In
that regard the Parties agree that each shall have full and complete access to
such documents and materials of the other Party as they, or their respective
counsel, may deem reasonable and necessary to conduct an adequate due diligence
investigation of each such Party, its respective operations and financial
condition prior to the Closing Date.



4.2      Non-disclosure. Subject to the provisions hereinbelow, the Parties, for
themselves, their officers, directors, shareholders, consultants, employees and
agents agree that they each will not disseminate or disclose, or knowingly
allow, permit or cause others to disseminate or disclose to third parties who
are not subject to express or implied covenants of confidentiality, without the
other Parties' express written consent, either: (i) the fact or existence of
this Agreement or discussions and/or negotiations between them involving, inter
alia, possible business transactions; (ii) the possible substance or content of
those discussions; (iii) the possible terms and conditions of any proposed
transaction; (iv) any statements or representations (whether verbal or written)
made by either Party in the course of or in connection with those discussions;
or (v) any written material generated by or on behalf of any Party and such
contacts, other than such disclosure as may be required under applicable
securities legislation or regulations, pursuant to any order of a Court or on a
"need to know" basis to each of the Parties respective professional advisors.
The obligations under this section shall not apply with respect to information
which is generally known to the public at the time of disclosure of such
information.



--------------------------------------------------------------------------------



- 9 -



4.3      Public Announcements. Notwithstanding the provisions of this section,
the Parties agree to make such public announcements of this Agreement promptly
upon its execution in accordance with the requirements of applicable securities
legislation and regulations.



5.         General provisions.



5.1      Assignment. Save and except as otherwise provided for hereinabove, the
Vendor may sell, transfer or assign all or any part of its interest herein or to
any of the Assets without the prior written consent of the Purchaser; provided,
however, that any sale, transfer or assignment of all or any part of the
Vendor's interest herein or to any of the Assets shall be accompanied by the
written agreement of any such purchaser, transferee or assignee to assume the
obligations of the Vendor and to be bound by the terms and conditions hereof.



          Save and except as otherwise provided for hereinabove and in this
section, the Purchaser may not sell, transfer, assign, joint venture, pledge,
mortgage or otherwise encumber all or any part of its interest herein or to any
of the Assets without the prior written consent of the Vendor hereto; such
consent to not be unreasonably withheld; provided, however, that the Purchaser
may at anytime, and at its sole and absolute discretion and without the prior
approval of the Vendor, assign and transfer its interest herein or to any of the
Assets to any wholly-owned subsidiary subject, at all times, to the requirement
that any such subsidiary remain wholly owned by the Purchaser hereto failing
which any such interest must be immediately transferred back to the Purchaser;
and, provided further, that any sale, transfer, assignment, joint venture,
pledge, mortgage or other encumbrance respecting all or any part of the
Purchaser's interest herein or to any of the Assets shall be accompanied by the
written agreement of any such party to assume the obligations of the Purchaser
Party hereunder and to be bound by the terms and conditions hereof.



5.2      Amendments. This Agreement and any provision thereof may only be
amended in writing and only by duly authorized signatories of each of the
respective Parties hereto.



5.3      Arbitration. The Parties agree that all questions or matters in dispute
with respect to this Agreement shall be submitted to arbitration pursuant to the
terms hereof. It shall be a condition precedent to the right of any Party to
submit any matter to arbitration pursuant to the provisions hereof that any
Party intending to refer any matter to arbitration shall have given not less
than five calendar days' prior written notice of its intention to do so to the
other Party together with particulars of the matter in dispute. On the
expiration of such five calendar days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided for herein. The Party desiring
arbitration shall appoint one arbitrator, and shall notify the other Party of
such appointment, and the other Party shall, within five calendar days after
receiving such notice, appoint an arbitrator, and the two arbitrators so named,
before proceeding to act, shall, within five calendar days of the appointment of
the last appointed arbitrator, unanimously agree on the appointment of a third
arbitrator, to act with them and be chairperson of the arbitration herein
provided for. If the other Party shall fail to appoint an arbitrator within five
calendar days after receiving notice of the appointment of the first arbitrator,
and if the two arbitrators appointed by the Parties shall be unable to agree on
the appointment of the chairperson, the chairperson shall be appointed under the
provisions of the Rules of the American Arbitration Association (collectively,
the "Arbitration Rules"). Except as specifically otherwise provided in this
section, the arbitration herein provided for shall be conducted in accordance
with such Arbitration Rules, however, and unless otherwise agreed by the Parties
hereto, not under the auspices of nor with the participation of the American
Arbitration Association. The chairperson shall fix a time and place in
Albuquerque, New Mexico, U.S.A., for the purpose of hearing the evidence and
presentations of the Parties, and he shall preside over the arbitration and
determine all questions of procedure not provided for under such Arbitration
Rules or this section. After hearing any evidence and presentations that the
Parties may submit, the arbitrators shall make an award and reduce the same to
writing, and deliver one copy thereof to each of the Parties. The award only
shall be for the direct actual damages incurred by the Party and shall not
include any indirect, special, exemplary, or punitive damages whether based on
breach of contract, tort or other theory of law. The expense of the arbitration
shall be paid as specified in the award. The Parties agree that the award of a
majority of the arbitrators shall be final and binding upon each of them.



--------------------------------------------------------------------------------



- 10 -



5.4      Notice. Each notice, demand or other communication required or
permitted to be given under this Agreement shall be in writing and shall be sent
by prepaid registered mail deposited in a post office addressed to the Party
entitled to receive the same, or delivered to such Party, at the address for
such Party specified above. The date of receipt of such notice, demand or other
communication shall be the date of delivery thereof if delivered, or, if given
by registered mail as aforesaid, shall be deemed conclusively to be the third
calendar day after the same shall have been so mailed, or 15 calendar days in
the case of an addressee with an address for service in a country other than a
country in which the Party giving the notice, demand or other communication
resides, except in the case of interruption of postal services for any reason
whatsoever, in which case the date of receipt shall be the date on which the
notice, demand or other communication is actually received by the addressee.
Either Party may at any time and from time to time notify the other Parties in
writing of a change of address and the new address to which notice shall be
given to it thereafter until further change.



5.5      Entire Agreement. This Agreement constitutes the entire agreement to
date between the Parties hereto and supersedes every previous agreement,
communication, expectation, negotiation, representation or understanding,
whether oral or written, express or implied, statutory or otherwise, between the
Parties with respect to the subject matter of this Agreement.



5.6      Enurement. This Agreement will enure to the benefit of and will be
binding upon the Parties, their respective heirs, executors, administrators and
assigns.



5.7      Representation and costs. It is hereby acknowledged by each of the
Parties hereto that Lang Michener LLP, Lawyers - Patent & Trade Mark Agents,
acts solely for the Purchaser, and, correspondingly, that the Vendor has been
required by each of Lang Michener LLP and the Purchaser to obtain independent
legal advice with respect to its respective review and execution of this
Agreement. Each Party to this Agreement will also bear and pay its own costs,
legal and otherwise, in connection with its respective preparation, review and
execution of this Agreement and, in particular, that the costs involved in the
preparation of this Agreement, and all documentation necessarily incidental
thereto, by Lang Michener LLP shall be at the cost of the Purchaser.



5.8      Applicable law. The situs of this Agreement is Albuquerque, New Mexico,
U.S.A., and for all purposes this Agreement will be governed exclusively by and
construed and enforced in accordance with the laws and Courts prevailing in the
State of New Mexico, U.S.A.



5.9      Further assurances. The Parties hereto hereby, jointly and severally,
covenant and agree to forthwith, upon request, execute and deliver, or cause to
be executed and delivered, such further and other deeds, documents, assurances
and instructions as may be required by the Parties hereto or their respective
counsel in order to carry out the true nature and intent of this Agreement.



5.10    Severability and construction. Each article, section, paragraph, term
and provision of this Agreement, and any portion thereof, shall be considered
severable, and if, for any reason, any portion of this Agreement is determined
to be invalid, contrary to or in conflict with any applicable present or future
law, rule or regulation in a final unappealable ruling issued by any court,
agency or tribunal with valid jurisdiction in a proceeding to any of the Parties
hereto is a party, that ruling shall not impair the operation of, or have any
other effect upon, such other portions of this Agreement as may remain otherwise
intelligible (all of which shall remain binding on the Parties and continue to
be given full force and agreement as of the date upon which the ruling becomes
final).



--------------------------------------------------------------------------------



- 11 -



5.11    Counterparts. This Agreement may be signed by the Parties hereto in as
many counterparts as may be necessary, and via facsimile if necessary, each of
which so signed being deemed to be an original and such counterparts together
constituting one and the same instrument and, notwithstanding the date of
execution, being deemed to bear the effective execution date as set forth on the
front page of this Agreement.



5.12    No partnership or agency. The Parties have not created a partnership and
nothing contained in this Agreement shall in any manner whatsoever constitute
any Party the partner, agent or legal representative of any other Party, nor
create any fiduciary relationship between them for any purpose whatsoever. No
Party shall have any authority to act for, or to assume any obligations or
responsibility on behalf of, any other party except as may be, from time to
time, agreed upon in writing between the Parties or as otherwise expressly
provided.



          Acceptance and execution.



          Please acknowledge your acceptance of the terms and conditions of this
Agreement by kindly executing the same in the space provided hereinbelow. This
offer is only open for acceptance until 5:00 p.m. (Albuquerque, New Mexico,
U.S.A., time) on Monday, November 5, 2007, failing which this offer will be
deemed to be null and void and of no further force and effect.



          Yours very truly,

          URANIUM ENERGY CORP.
          Per:

          "Clyde L. Yancey"
          _________________________________
          Clyde L. Yancey, P.G., VP Exploration
          Authorized Signatory for the Purchaser

          The within offer and terms of this Agreement are hereby accepted by
the Vendor effective on this 1st day of November, 2007 (the "Acceptance Date"
herein):


           "Melvin O. Stairs, Jr."
          _________________________________
          MELVIN O. STAIRS, JR.

__________